Title: From James Madison to George Washington, 15 February 1788
From: Madison, James
To: Washington, George


Dear Sir
N. York Feby. 15. [1788]
I have at length the pleasure to inclose you the favorable result of the Convention at Boston. The amendments are a blemish, but are in the least Offensive form. The minority also is very disagreeably large, but the temper of it is some atonement. I am assured by Mr. King that the leaders of it as well as the members of it in general are in good humour; and will countenance no irregular opposition there or elsewhere. The Convention of N Hampshire is now sitting. There seems to be no question that the issue there will add a seventh pillar, as the phrase now is, to the fœderal Temple. With the greatest respect & attachmt I am Dr. Sir Yrs.
Js. Madison Jr
 